DETAILED ACTION
Response to Amendment
The amendment filed on 04/26/2022 has been entered.  Claims 12-26 remain pending in the application.  Claim 15 is amended.   Applicant's amendment fails to overcome 35 U.S.C. 103 rejection previously set forth in the Office Action mailed on 04/01/2022 as described hereinafter. 

Claim Rejections - 35 USC § 103
The text of those sections of Titles 35, U.S. Code not included in this action can be found in a prior Office Action.
Claims 12-26 are rejected under 35 U.S.C. 103 as being unpatentable over by PAYTON T. CROSBY (US 6503602 B1) in view of Tomonori Muraoka et al. (US 5316132 A).   

Regarding claim 12, CROSBY discloses:  A method for producing an edge protector on a clothing for a machine for producing or finishing a fibrous, paper, board or tissue web (Title, Fig. 1 and Col. 1, lines 7-10.  Fabrics or cloths are used interchangeably in the industry.), the method comprising: providing the clothing to be provided with the edge protector, the clothing being substantially formed from a woven material with crossing weft threads and warp threads and two side edges lying opposite one another (Figs. 2, 4,and 5, Col. 1, lines 7-11 discloses “The present invention generally relates to a woven fabric for use on a papermaking machine. More particularly it relates to a fabric for use in drying the paper web. Most particularly, it relates to a dryer fabric having reinforced edges.”, Col. 1, line 29-31 discloses “Typically, the fabric edges have been protected by application of an edge sealant. Popular sealants include polyurethane and epoxy urethanes. Ultraviolet light curable silicone and radiation curable coatings also have been used to protect fabric edges.”, and Col. 1, Lines 42-45.); applying a film strip to a surface of one of the two side edges of the clothing by heating a surface of the film strip facing the clothing and a surface of the clothing facing the film strip, (Figs. 1-6, Summary of invention “The present invention concerns a papermaking fabric having edges reinforced with a webbing which is bonded to the papermaking surface or the machine surface or both. Longitudinal machine direction edges, as well as the cross machine direction seam edges of a flat woven fabric, may be reinforced by application of the webbing.  Col. 2, lines 39-41 discloses “A web 20 comprising thermoplastic material is bonded to the edges 12 of the fabric 10, preferably through ultrasonic welding techniques.” The web 20 is equivalent to the film.  Col. 2, lines 46-48 discloses “The web may be applied to only one fabric surface, as in FIGS. 2 and 3, or to both fabric surfaces, as in FIGS. 5 and 6.”); exerting a pressing force on the film strip applied to the surface of one of the two side edges of the clothing, causing the film strip to penetrate at least partially into the woven material (Col. 2, lines 54-59 discloses “the webbing 20 may be welded to the fabric surface 30 or, with increased ultrasonic intensity, may be melted or softened to flow into the interstices of the woven fabric edge 12. This is generally preferred because the webbing material becomes anchored in the fabric, locking loose or stray yarns in place along the edge.”); and cooling the side edge of the clothing provided with the film strip, forming a stable connection between the film strip and the side edge of the clothing (Col. 2, lines 62-67 discloses “The web 20 does not need to flow completely into the fabric edge 12 to be effective. However, webs designed for a partial flow are preferably woven to impart surface characteristics complimentary to the base fabric. The partially melted web fills enough of the fabric interstices to effectively seal the yarns in place, while maintaining flexibility and retaining some of its own surface characteristics.” Applying the web 20 (i.e., film) to the fabric edge 12, it is self-evident that the side edge of the fabric must be cooled, otherwise the whole process would fail and thus, it would have been obvious to an ordinary artisan to do just that to avoid failure.).    

Although CROSBY on Col. 2, lines 63-67 discloses “webs designed for a partial flow are preferably woven to impart surface characteristics complimentary to the base fabric. The partially melted web fills enough of the fabric interstices to effectively seal the yarns in place, while maintaining flexibility and retaining some of its own surface characteristics.”, nevertheless,  CROSBY does not expressly disclose:  immediately before bringing the film strip into contact with the clothing, to slightly melt the surface of the film strip and the surface of the clothing.
In the same field of art, the invention in Muraoka is based on the finding that, if the thermoplastic, strand-like profile material forming the edge protection has a lower melting point than the thermoplastic material of the coating, it is surprisingly possible to weld the profile material to the cutting edges of the conveyor belt without damaging, i.e. deforming the coating or impairing the surface characteristics thereof.  With that said, Muraoka discloses:  immediately before bringing the film strip into contact with the clothing, to slightly melt the surface of the film strip and the surface of the clothing (Col. 1 bridging to Col.2, lines 64-68, 1-4 discloses “The material is briefly heated until the coating is merely premelted, whereas the profile material is melted soft. This leads to an intense welding effect and simultaneously to the fact that the coating is not deformed in the vicinity of the cutting edges and retains its material characteristics adapted to the intended use of the conveyor belt. The cutting edge of the conveyor belt is preferably completely covered and a very effective edge protection obtained.”). 
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the dryer fabric with reinforced edges of CROSBY by using the thermoplastic material forming the edge protection as taught by Muraoka so as to prevents a separation of the edge protection as a result of mechanical stresses.  Similarly, one of ordinary skill in the art, upon reading Muraoka disclosure, would also have been motivated to apply its teaching of the application of the edge protection by means of the hot air nozzle, the supplied material is heated and welding takes place in the vicinity of the lateral guide for the benefit of the claimed invention.  

Regarding claim 13, CROSBY in view of Muraoka discloses all of the limitations of its base claim 12.  CROSBY further discloses: further comprises forming the connection between the film strip and the side edge of the clothing to be integral and form-locking (Col. 2, lines 54-59 “the webbing 20 may be welded to the fabric surface 30 or, with increased ultrasonic intensity, may be melted or softened to flow into the interstices of the woven fabric edge 12.”  It is obvious to a skilled worker that welding connection is a permanent joint since the welded area are melted using a high temperature and with aid of a webbing 20 (i.e., film strip) which form the connection to integral and form-locking.).  

Regarding claim 14, CROSBY in view of Muraoka discloses all of the limitations of its base claim 12.  Muraoka further discloses:  further comprises trimming the side edge provided with the film strip (Fig. 3, Col. 4, lines 54-59 discloses “A pressing roll 9 with an all-round groove 10 is used for the continuous supply and guidance of the round cord 5. There is also a lateral guide 11 for bringing together the conveyor belt 1 and the round cord 5. The lateral guide 11 keeps the two parts reliably contacted during the welding process.”  It is also obvious to one of ordinary skill in the art that after a welding process a post-treatment such as trimming is very common using various techniques known in the industry and thus, the claim’s limitation is considered insignificant extra-solution activity (MPEP 2106.05(g)).

Regarding claim 15, CROSBY in view of Muraoka discloses all of the limitations of its base claim 12.  Muraoka further discloses:  further comprises also providing a second side edge of the two side edges of the clothing with an edge protector by carrying out the applying, exerting and cooling steps (Figs. 1 and 2 illustrate cutting edges 4 by applying the round cord 5 thereto and then must be cooled off by various means well known in the industry the industry and thus, the claim’s limitation is considered insignificant extra-solution activity (MPEP 2106.05(g)).  

Regarding claim 16, CROSBY in view of Muraoka discloses all of the limitations of its base claim 12.  CROSBY further discloses: further comprises forming the clothing and the film strip from substantially identical basic materials (Col. 2, lines 39-41 discloses “A web 20 comprising thermoplastic material is bonded to the edges 12 of the fabric 10, preferably through ultrasonic welding techniques.”  The fact that the clothing (i.e., fabric) and the film strip (webbing 20) are formed the same material is design choice and the intended use since an ordinary artisan could choose from various known thermoplastic materials available in the market and best suitable for the clothing via routine optimization.).  

Regarding claim 17, CROSBY in view of Muraoka discloses all of the limitations of its base claim 12.  CROSBY further discloses:  further comprises forming the film strip at least predominantly from PET (Col. 3, lines 17-19 discloses “The yarns of the web 20 may be made of polyester, polyolefin, polyethylene, or any other suitable material for papermaking fabrics” and claim 2 recites monofilament of the monofilament web are comprised of a thermoplastic material.   Therefore, it would have been obvious that since the yarns of the web 20 is polyethylene, then the film strip to be polyethylene as well.).

Regarding claim 18, CROSBY in view of Muraoka discloses all of the limitations of its base claim 12.  CROSBY further discloses:  further comprises providing the film strip with at least one of a width between 20 mm and 50 mm or a thickness between 50 µm and 400 µm (Col. 2, lines 42-46 discloses “Because the web bonds with the yarns of the fabric edge, it can be relatively narrow compared to the fabric width. The width of the web will naturally depend on the nature of the base fabric, some of which are inherently less stable than others.”  Although Crosby does not disclose exact range of the width, but indeed suggests that it is narrow and thus the ordinary skill in the art could choose the width as compared to the width of the cloth itself.  Col. 3, lines 21-25 discloses “However, those skilled in the art will understand that the diameter of the yarns of the web 20 may change depending upon the caliper of the fabric 12 to which the web 20 is being applied.”  For example, Crosby on Col. 3, 2022 discloses “the yarns of the web 20 have a diameter of approximately 0.0076 inches (193 µm), and are preferably in the range of about 0.002 (50.8 µm) to 0.010 inches (254 µm) and on Col. 3, line 30-33 “In a preferred embodiment, the web 20 was applied along the edges 12 on both sides of a fabric 10 having a caliper of 0.065 inches and ultrasonically bonded in place. The resulting fabric edges had a caliper of 0.075 inches.”).   As noted hereinbefore, an ordinary artisan could easily choose the thickness in accordance to the specific design requirement and thus, these ranges are not patentable since they could be obtained via routine optimization.         

Regarding claim 19, CROSBY in view of Muraoka discloses all of the limitations of its base claim 12.  CROSBY further discloses:  further comprises providing the film strip with at least one of a width between 30 mm and 40 mm or a thickness between 100 µm and 350 µm (The same explanation in claim 18 applied herein as well  and will not be repeated to avoid redundancy.).

Regarding claim 20, CROSBY in view of Muraoka discloses all of the limitations of its base claim 12.  Muraoka further discloses:  further comprises using a jet of hot air to carry out the step of heating the surface of the film strip facing the clothing and the surface of the clothing facing the film strip (Fig. 3 illustrates the hot air nozzle 12 pointing in the gap between belt 1 and pressing roll 9.  Col. 4, lines 66-68 discloses “By means of the hot air nozzle 12 the supplied material is heated in the aforementioned manner and welding together takes place in the vicinity of the lateral guide 11.”). 

Regarding claim 21, CROSBY in view of Muraoka discloses all of the limitations of its base claim 21.  Muraoka further discloses:  further comprises directing the jet of hot air into an inlet gap formed between the film strip and the clothing (Fig. 3 illustrates just that.  Col. 4, lines 66-68 discloses “By means of the hot air nozzle 12 the supplied material is heated in the aforementioned manner and welding together takes place in the vicinity of the lateral guide 11.”).  

Regarding claim 22, CROSBY in view of Muraoka discloses all of the limitations of its base claim 12.  Muraoka further discloses:  further comprises using a heating wedge to carry out the step of heating the surface of the film strip facing the clothing and the surface of the clothing facing the film strip (Col. 4, lines 49-53, FIGS. 3 and 4 show a welding apparatus 7 for applying the round cord 5 to the cutting edges 4 of the conveyor belt 1. The welding apparatus 7 has a guide table 8 as a support during the continuous supply of the conveyor belt 1.).

Regarding claim 23, CROSBY in view of Muraoka discloses all of the limitations of its base claim 12.  Muraoka further discloses:  further comprises carrying out the step of exerting the pressing force onto the film strip applied to the surface of one of the two side edges of the clothing by using a pressure roll and a further roll or a substantially flat plate as an opposing element to the pressure roll (Col. 4, lines 54-61 discloses “A pressing roll 9 with an all-round groove 10 is used for the continuous supply and guidance of the round cord 5. There is also a lateral guide 11 for bringing together the conveyor belt 1 and the round cord 5. The lateral guide 11 keeps the two parts reliably contacted during the welding process. The welding apparatus 7 also has a hot air nozzle 12 for producing the necessary welding temperature.”).

Regarding claim 24, CROSBY in view of Muraoka discloses all of the limitations of its base claim 12.  Muraoka further discloses:  further comprises carrying out the step of exerting the pressing force onto the film strip applied to the surface of one of the two side edges of the clothing by using two pressure plates tapering toward one another in a wedge shape and guiding the clothing together with the film strip through a tapering gap between the two pressure plates (Col. 4, lines 54-59 discloses “A pressing roll 9 with an all-round groove 10 is used for the continuous supply and guidance of the round cord 5. There is also a lateral guide 11 for bringing together the conveyor belt 1 and the round cord 5.  Crosby discloses the pressing roll 9, however, it does not specifically disclose two pressure plates tapering toward one another, but an ordinary skill artisan could manipulate and/or re-arrange the configuration of the various parts of the welding apparatus 7 so as to produce the configuration disclosed by the claimed invention.  Combining known prior art elements according to known methods is obvious when it does no more than yield predictable results.  Before the effective filing date of the invention, one of ordinary skill in the art could manipulate and/or re-arrange the configuration of the various parts of the welding apparatus 7 so as to achieve the aforementioned results.  Also, one of ordinary skill in the art would have recognized that the results of the re-arranging the configuration of the various parts of the welding apparatus 7 is predictable.  Applicant’s attention is respectfully directed to: In re Harza, 124 USPQ 378 (CCPA 1960) (mere duplication of parts (e.g., the welding apparatus 7) without any new and unexpected results is a routine practice within one of ordinary skill in the art).   
The rationale to support a conclusion that a claim is obvious is that all the claimed elements were known in the prior art, one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). See also MPEP 2143.). 

Regarding claim 25, CROSBY discloses:  A clothing, comprising an edge protector (Title, Fig. 1 and Col. 1, lines 7-10.  Fabrics or cloths are used interchangeably in the industry.) produced according to claim 12 (The explanation in claim 12 applied herein as well  and will not be repeated to avoid redundancy.).

Regarding claim 26, CROSBY in view of Muraoka discloses all of the limitations of its base claim 25.  CROSBY further discloses:  wherein the clothing is a dryer fabric (Title.).

Response to Arguments
Applicant's arguments filed on 04/26/2022 have been fully considered but they are not persuasive.
The rejection under 35 U.S.C. § 112(b) is obviated since claim 15 is amended.  In addition, with respect to claim 12, since the Applicant has admitted on the record that the definition of stable is exactly what it is described in the specification and no more and concurs with the Examiner that it is self-evident that the connection between the film strip and the side edge of the clothing must be stable to prevent wear.       

On page 8 bridging to page 9, Applicant contends: “…Crosby discloses that the web (20) is thermoplastic and is bonded to the edges (12) of the fabric (10) by ultrasonic welding. In regard to ultrasonic welding from the Handbook of Plastics Joining (Second Edition), 2009 it is noted that "In ultrasonic welding, high-frequency mechanical vibrations are transferred to the parts to be joined, which cause sliding one part over another. The joining occurs as a result of heat generated by friction and severe plastic deformation. Ultrasonic welding is the fastest welding technique with a weld time of ranges from 0.1 to 1 s." As such, Crosby discloses a specific method with.” 
Firstly, the issue at hand is not about type of welding suggested by the cited reference since it is well known that the high-frequency mechanical vibrations generate enough heat that is used for heating the surface of film strip and side edges of clothing as recited in claim 12 and thus it is immaterial what means (e.g., ultrasonic welding and the likes by the cited reference or jet of hot air as disclosed by Applicant’s disclosure.) is used to produce the amount of heat required for partial melting.  Secondly, Applicant’s disclosure on page 4, lines 13-15 discloses “…provision can also be made for that surface of the film strip which faces the clothing and that surface of the clothing which faces the film strip to be heated by means of a heating wedge.”  Therefore, the issue is to produce enough heat for slightly melting the surface of the film strip and the surface of the clothing and that commensurate with the scope of claimed invention. 

On page 9 bridging to page 10, Applicant contends: “…Muraoka merely discloses heating on the basis of the different melting temperatures of the material of the cord (20) and the coating (3).”      
The Examiner respectfully disagrees the manner in which Muraoka is characterized.  As noted hereinbefore, Muraoka on Col. 1, lines 60-63 clearly teaches that “it is surprisingly possible to weld the profile material to the cutting edges of the conveyor belt without damaging, i.e. deforming the coating or impairing the surface characteristics thereof.” (emphasis added).
It is abundantly obvious that an artisan could readily apply the teachings of Muraoka to ensure that proper amount of heat is applied to the film strip and the surface of clothing so as to slightly melt the surface of the film strip and the surface of the clothing in which upon pressing them to one another would cause the film strip to penetrate at least partially into the woven material.  
In response to applicant's argument that CROSBY in view of Muraoka does not teach the aforementioned features of the claimed invention, Applicant is respectfully reminded that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Examiner views that combining known prior art elements according to known methods is obvious when it does no more than yield predictable results.  Therefore, the rejections of the claims are maintained. 
     
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710. The examiner can normally be reached M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MATTHEW M ESLAMI/Examiner, Art Unit 1748        

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748